UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7547


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC ARTHUR WALTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:94-cr-00021-FPS-JES-1; 5:15-cv-
00052-FPS)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Arthur Walton seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2255 (2012) motion as successive and

unauthorized. *         The order is not appealable unless a circuit

justice      or   judge    issues   a   certificate       of   appealability.     28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this       standard   by    demonstrating        that   reasonable   jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see      Miller-El    v.   Cockrell,     537   U.S.   322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.




       *
       Because Walton’s motion was an unauthorized, successive
§ 2255 motion, the district court lacked jurisdiction to
consider the merits of his claims. United States v. Winestock,
340 F.3d 200, 205 (4th Cir. 2003).



                                             2
      We have independently reviewed the record and conclude that

Walton has not made the requisite showing.             Accordingly, we deny

a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3